Citation Nr: 1139185	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  08-14 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for loss of teeth #7 and #8 (claimed as a severe mouth trauma).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. R. Bodger






INTRODUCTION

The Veteran served on active duty from October 1962 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's service connection claim for compensation purposes but granted service connection for dental treatment purposes.  

The Veteran initially requested a Board hearing at the time he perfected his appeal in April 2008.  A travel board hearing was scheduled for November 2008 and the Veteran was notified of the hearing in an October 2008 letter.  The Veteran failed to report to the hearing and has provided no reason for his failure to show.  As such, the Veteran's failure to show is treated as if the hearing request was withdrawn.  See 38 C.F.R. § 20.704(d).  As such, the Board may proceed.  


FINDINGS OF FACT

1.  The Veteran sustained an injury to the face in service resulting in dental trauma including the loss of teeth #7 and #8.

2.  Loss of teeth #7 and #8 was not the result of loss of substance of the body of the maxilla or mandible. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for dental trauma, to include the loss of upper teeth, for purpose of compensation have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150, 17.161 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Prior to initial adjudication of the Veteran's service connection claim, a letter dated in April 2007 satisfied the elements under the duty to notify provisions.  See Quartuccio, 16 Vet. App. at 187; Dingess, 19 Vet. App. 473.  

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to his claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran was afforded a VA examination in July 2007 to assess the nature and etiology of his dental disorder.  The Board finds that the examination is adequate as it is based upon a review of the pertinent evidence, to include the Veteran's claims file.  While there was no medical opinion requested, as will be discussed below, the in-service injury has been conceded, and the issue before the Board is whether the Veteran suffers from an actual dental disorder as defined under 38 C.F.R. § 4.150.  As such, this examination is adequate and the duty to assist has been satisfied.  Barr, 21 Vet. App. at 311; Nieves-Rodriguez, 22 Vet. App. 295.  

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a statement of the case (SOC), which informed them of the laws and regulations relevant to his claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

II.  Service Connection

The Veteran contends that during service he was kicked in the face which caused a laceration of his lower lip and the loss of two front teeth.  He asserts that it is because of this trauma and the subsequent loss of teeth that he should be service connected.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran is claiming entitlement to service connection for a dental disability secondary to dental trauma in service.  In this regard, the Court has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  Thus, in this current appeal, adjudication of the Veteran's claim for service connection must also include consideration of service connection for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 71.161.  See also Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc) (holding that the Board is required to consider a veteran's claim under all applicable provisions of law and regulation whether or not the claimant specifically raises the applicable provision); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, as provided above, the RO granted the Veteran's claim of service connection for the purpose of establishing eligibility for outpatient dental treatment in the July 2007 rating decision.  As such, the Board will only consider the issue of service connection for compensation purposes.  

In the VA benefits system, dental disabilities are treated differently from medical disabilities.  Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See Byrd v. Nicholson, 19 Vet. App. 388 (2005) (discussing history of 38 C.F.R. § 3.381, 4.150).  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  

In this case, the Veteran's service treatment records indicate that in July 1967, the Veteran sought treatment for injuries sustained after being kicked in the face.  At that time, he suffered from a 1 inch laceration of the lower lip and the removal of two front teeth.  It is indicated that in July 1967, the Veteran underwent oral surgery where teeth #7 and #8 were removed.  It is noted in a separate treatment note that these teeth were replaced in January 1969.  

Post-service medical records indicate continued dental treatment.  Private treatment records from a Dr. C.E.M. show that the Veteran sought treatment from May 2006 to February 2007 for dental work, not limited to teeth #7 and #8.  In a September 2006 letter, Dr. C.E.M. provided that, after review of the Veteran's service treatment records, the treatment the Veteran sought was due to his military service.  

The Veteran was provided a VA examination in July 2007 to assess his dental disorder.  The examiner indicated review of the claims file and noted the July 1967 in-service injury where the Veteran was kicked in the mouth and subsequently lost teeth #7 and #8.  The examiner noted that the after the injury, the Veteran was first provided with a partial denture and then had a bridge inserted which was replaced by Dr. C.E.M.  The examiner noted that there was no loss of bone of the maxilla, malunion or nonunion of the maxilla, loss of bone of the mandible, nonunion or malunion of the mandible, limitation of motion of the temporomandibular articulation, loss of bone of the hard palate, tooth loss due to loss of substance of body or maxilla or mandible, or evidence of osteoradionecrosis or osteomyelitis.  The Veteran also did not have speech difficulty at that time.  The examiner noted that the Veteran's existing bridge spanned from teeth #2 to #11 and encompassed teeth not included at the time of the injury.  The examiner indicated that radiographs show missing teeth #7 and #8, bridge #2 to #11, and bone loss minimal to none.  

The Veteran asserts that he sustained dental trauma during service which resulted in the loss of two front teeth.  He seeks service connection as the lost teeth has caused him distress and impaired his ability to eat a number of different foods.  See August 2011 Appellant's Brief.  The Veteran is competent to report symptoms related to his dental disorder.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  He is also found to be credible in these accounts.  But unlike the varicose veins in Barr or the dislocated shoulder in Jandreau, dental disabilities are not the type of conditions capable of lay diagnosis, much less the type of conditions that can be causally related to military service by lay testimony.  Davidson, 581 F.3d 1313; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau, 492 F.3d 1372.  As such, the Veteran is not competent to proffer a diagnosis or provide an opinion as to the etiology of his dental disorder.  

In this case, there is no indication of impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla, or loss of teeth due to the loss of substance of body of maxilla or mandible.  There is also no evidence of osteomyelitis.  The Board concedes that the Veteran did suffer from an in-service injury which resulted in the loss of teeth #7 and #8.  However, there is no indication that he has lost the substance of the body of maxilla or mandible as a result of this injury.  Under these circumstances, service connection for a dental disability for VA compensation purposes is not warranted.  As noted, replaceable missing teeth are not considered disabling for VA disability compensation purposes.  See 38 C.F.R. § 3.381(a); see also 38 C.F.R. § 4.150.  Consequently, the claim must be denied.

Again, the RO granted the Veteran's claim of service connection for outpatient dental treatment, and as such, the Board will not address the issue at this time as it is considered a full grant of the benefit sought.  



ORDER

Entitlement to service connection for compensation purposes for loss of teeth #7 and #8 is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


